383 F.2d 544
Grady JOHNSON, Jr., Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 24629.
United States Court of Appeals Fifth Circuit.
Oct. 9, 1967.

Grady Johnson, Jr., pro se.
Robert E. Owen, Asst. Atty. Gen., Austin, Tex., for appellee.
Before BELL, COLEMAN and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellant was convicted in the Texas state courts of unlawful possession of marijuana.  His conviction was affirmed on appeal.  Johnson v. State of Texas, Tex.Cr.App., 1965, 397 S.W.2d 441.  Having exhausted his state remedies, he sought a writ of habeas corpus in the district court.  The court dismissed the petition without a hearing on the basis of the certified record made at the state trial court.  That record makes it plain that the arrest and subsequent search of appellant were lawful.  The contraband was admissible in evidence.


2
Affirmed.